Third District Court of Appeal
                               State of Florida

                          Opinion filed March 20, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-537
                         Lower Tribunal No. 02-35420

                               ________________


                                 Josue Cotto,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Teresa Mary
Pooler, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kristen Kawass, Assistant Regional Counsel, for appellant.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before SALTER, LINDSEY, and MILLER, JJ.

     PER CURIAM.
      Following a protracted evidentiary hearing, appellant failed to “demonstrate

both deficiency and prejudice,” thus we affirm the trial court’s denial of

appellant’s motion for postconviction relief. See Strickland v. Washington, 466
U.S. 668, 687 (1984) (“A convicted defendant’s claim that counsel’s assistance

was so defective as to require reversal . . . has two components.        First, the

defendant must show that counsel’s performance was deficient . . . Second, the

defendant must show that the deficient performance prejudiced the defense.”);

Krawczuk v. State, 92 So. 3d 195, 202 (Fla. 2012) (“[T]his Court has held that for

ineffective assistance of counsel claims to be successful, the defendant must

demonstrate both deficiency and prejudice.”) (citing Bolin v. State, 41 So. 3d 151,

155 (Fla. 2010)).




                                        2